department of the treasury internal_revenue_service washington d c march cc dom fs number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field counsel cc dom fs p si subject this field_service_advice assistance responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f g h l accounting firm period date date date date date date date date date amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount year w year x year y year z percentage shares x shares y shares z number form facts this case involves a lease-stripping transaction where one p realizes rental income from property and another party or parties to the transaction claim deductions for rental expenses and or depreciation on the equipment in notice_95_53 1995_2_cb_334 the service defined and described forms of lease-stripping transactions and the i r c sections and doctrines that are applicable to such transactions notice_95_53 states that depending upon the facts of the case the service may apply the following authorities to the transaction sec_269 sec_382 sec_446 sec_482 sec_701 or sec_704 sec_7701 and the regulations of each section and authorities that recharacterize certain assignments or accelerations of future payments as financings assignment-of-income principles the business-purpose doctrine or the substance-over-form doctrines including the step transaction and sham doctrines issues a whether the lease_stripping transactions at issue are sham transactions lacking business_purpose and economic_substance b whether the sham the partner and or partnership argument applies to the lease_stripping transactions at issue and would support disallowance of the taxpayer's claimed deductions for rental expenses whether the step_transaction_doctrine applies to the series of lease_stripping transactions described below whether sec_269 applies to disallow the deductions claimed by b as a result of the series of lease_stripping transactions described below whether the business_purpose requirement of sec_351 is not satisfied in the case of the series of lease_stripping transactions described below so that the transferee corporation b is required to take a fair_market_value basis in the property received and is not entitled to take a carryover_basis in such property whether the purported sale of the rights to the lease receivables the lessor rights by c to d should be recharacterized as a financing whether sec_482 applies to b and the other parties to the lease_stripping transactions described below and if so what are the consequences of applying sec_482 conclusions a the service may apply the sham_transaction theory to support the disallowance of the taxpayer’s claimed deductions for rental expenses in the years at issue on the grounds that the lease-stripping transactions lack business_purpose and economic_substance if additional fact development supports this theory b the service may apply the sham the partner and or partnership argument to the lease_stripping transactions to support the disallowance of the taxpayer's claimed deductions for rental expenses if additional fact development supports this theory additional factual development is necessary before we can determine whether the step_transaction_doctrine applies additional factual development is necessary before we can determine whether sec_269 applies additional factual development is necessary before we can determine whether lack of a business_purpose should be asserted to disqualify the transfer of property of b under sec_351 please coordinate this issue with the national_office after the facts have been further developed additional factual development is required in order to recharacterize the sale of the lessor rights as a financing sec_482 may apply to the lease-stripping transaction described below the transaction because the parties to the transaction acted pursuant to a common plan to shift income and deductions artificially and to assist taxpayer in the evasion of taxes facts for the years at issue taxpayer was the common parent of an affiliated_group_of_corporations filing a consolidated_return prior to the lease_stripping transactions described below as well as during the years at issue c was a member of the taxpayer consolidated_group c is a general_partnership during the years at issue c had three partners two individuals each had a percentage interest in all items of income gain loss deduction and credit of c e had a percentage interest in c e is a limited_partnership of which during the years at issue f was a percentage limited_partner thus e is effectively exempt from federal_income_tax prior to date g acquired ownership interests in a number of mainframe computer systems and associated peripherals all of this equipment was leased to unrelated parties the user leases on date c purchased g’s ownership and leasehold interests in six computer systems subject_to the user leases and subject_to the liens securing the senior debt and junior debt as of that date the aggregate outstanding balance of the senior and junior debt was dollar_figureamount however the rent due on the remaining term of the user leases was only dollar_figureamount the total consideration paid_by c to g was dollar_figureamount no cash changed hand at closing instead c assumed the senior debt and issued three notes the c notes payable to g in the aggregate amount of dollar_figureamount also on date c sold the ownership and leasehold interests it acquired from g to h subject_to the user leases and subject_to the liens securing the senior debt the junior debt and the c notes for dollar_figureamount as with the transaction described in the previous paragraph no cash changed hands at closing h issued a recourse note and six nonrecourse notes h immediately leased the ownership and leasehold interests back to c pursuant to the agreement of lease master lease c’s lease payments to h exactly match h’s payments to c on the nonrecourse notes in an agreement dated date c sold its right to receive payments under any extension or renewal of the user leases or under any lease entered into with another party after the termination of a user lease for a period of period after the end of the initial terms of the user leases to l the consideration paid_by l was a combination of cash and notes pursuant to the terms of the residual purchase agreement c’s rights included the following i collect and receive all proceeds from the rental of the equipment allocable to and accruing during the period including the right to receive and collect all rents accrued and payable by a third party pursuant to a lease of the equipment only as permitted by the master lease during l’s residual period ii consent or refuse to consent to the remarketing of the equipment and approve or disapprove of the terms of a subsequent sublease to the extent permitted by the master lease and the remarketing agreement and iii receive and collect the portion set forth of any sums payable by any party to c upon the termination of the subsequent sublease or the sale of the equipment before or during l’s residual period or upon the loss damage or destruction of the equipment being collectively referred to as the sold residuals residual purchase agreement pincite on date c purportedly sold to d a delaware corporation certain rights lessor rights for a total amount of dollar_figureamount pursuant to the terms of the lease purchase agreement lease purchase agreement the rights that d purchased included the right to number payments of rent in the amount of dollar_figureamount each for a total amount of dollar_figureamount pursuant to the preexisting user leases the rights in the lease purchase agreement pincite included the following all rights of any lessor under the existing user lease or any replacement lease including all prepayment of rent rents accrued but unpaid and all payments of last charges damages and other_amounts payable the buyer’s portion and seller’s portion of a any casualty or stipulated loss payment and b all proceeds resulting from or arising out of the disposition of the existing user lease all of the lessor’s rights and remedies and the rights to enforce the nonexclusive rights in the lease purchase agreement pincite c the seller agreed to convey to d the buyer the ‘sold lessor rights’ free and clear of all liens security interests and encumbrances d acquired the right to enforce the users’ obligations including the right to enforce payment of rents payment of insurance on the equipment and payment of taxes lease purchase agreement pincite d has the right to re-lease the equipment and also had the right to sell assign transfer and encumber the lessor rights but these rights would not affect d’s obligations to c lease purchase agreement pincite c agreed that it would pay most of the related taxes lease purchase agreement pincite additionally in the event of the loss damage or destruction of the equipment or the early termination of the leases c agreed that it would forward to the equipment user a notice directing user to remit to buyer d any payment due from user pursuant to the existing user lease as a result of such event lease purchase agreement pincite in a series of substantially_similar agreements dated date and date c sold its right to receive future rental payments under the user leases to a number of parties including d inc on date c contributed assets and liabilities to b a california corporation in exchange for newly issued preferred_stock in b pursuant to an exchange under sec_351 prior to the exchange b’s sole shareholder was taxpayer the taxpayer in disclosure statements relating to the sec_351 exchange c reported that it had an adjusted_basis in its assets of dollar_figureamount and in its liabilities of dollar_figureamount c received shares x of series a preferred_stock of b taxpayer contributed dollar_figureamount in cash to b and received shares y of no par_value common_stock and shares z of series a preferred_stock of b with fair market values of dollar_figureamount and dollar_figureamount b acquired the rights to receive payments of principal and interest from h and also the obligation to pay rent to h under the leaseback these two were equal in amount and timing for c’s taxable_year ending date c reported on its form that it transferred to b assets with a tax basis of dollar_figureamount with liabilities in the amount of dollar_figureamount in exchange for series a preferred_stock with a fair_market_value of dollar_figureamount b received interest_income in the tax_year ending date and in tax_year ending date b took interest and depreciation_deductions in excess of the income for year w and year x the depreciation deduction for year w was dollar_figureamount and for year x was dollar_figureamount b amortized its start-up costs in year w and year x b also paid rent to h in year w and year x the exact amount of the rents and depreciation allocable to the computer equipment is unknown b and taxpayer reported income and deductions on taxpayer’s consolidated_returns for the year w and year x tax years in a yearly profit and loss statement detailing b’s taxable_income taxes saved and total benefits from year w through year y b projected that it would have a total economic loss of dollar_figureamount dollar_figureamount in taxes saved and dollar_figureamount in total benefits in a somewhat different transaction on date g sold certain computer equipment to c subject_to a user lease and subject_to the liens securing the senior debt for dollar_figureamount in the form of two notes a secured recourse note and a non-recourse installment note no cash changed hands at closing immediately after the sale c leased the equipment back to g the periodic rental payments due from g to c under the lease exactly offset in amount and timing the payments due from c to g under the installment note the field proposes to disallow most of the claimed deductions on the ground that the transactions which caused those expenses lack economic_substance and the taxpayer has not established that its claimed basis in the equipment is not demonstrably in excess of the fair_market_value of the equipment with respect to certain depreciation_deductions the field has asked for any alternative theories which could be asserted and any additional factual development that would be advisable below we discuss separately several theories that the service has asserted in various lease_stripping transactions a sham_transaction b step transaction sec_269 the business_purpose requirement of sec_351 sale vs financing and sec_482 issue one - sham_transaction and sham_partnership a whether the lease_stripping transactions at issue are sham transactions lacking business_purpose and economic_substance conclusion a the service may apply the sham_transaction theory to support the disallowance of the taxpayer’s claimed deductions for rental expenses in the years at issue on the grounds that the lease-stripping transactions lack business_purpose and economic_substance if additional fact development supports this theory law and analysis district_counsel has indicated it believes that the sham_transaction theory is the strongest argument for challenging the transactions if the service prevails on this ground the taxpayer’s claimed depreciation_deductions will be entirely disallowed in notice_95_53 1995_2_cb_334 the service discusses lease strips or stripping transactions and the tax consequences of these transactions in this notice the service announced that it may apply the substance-over-form-doctrines including the sham_transaction theory and the step transaction theory as to the sham_transaction theory generally where there is a genuine multiple- party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the transaction is not a sham and the service should honor the allocation of rights and duties effectuated by the parties to provide guidance in determining whether a transaction is a sham for tax purposes courts have looked to whether the taxpayer had a business purposes for engaging in the transaction other than tax_avoidance and whether the transaction had economic_substance beyond the creation of tax benefits thus both the taxpayer’s subjective business motivation and the objective economic_substance of the transactions are examined here district_counsel asserts that the facts developed to date support a finding that the transactions are sham transactions in that a transaction which could reasonably be expected to be tax-neutral over its normal life expectancy was artificially divided into an income leg and a loss leg recognition of income was accelerated by an entity which was effectively exempt from united state taxation the tax-exempt_entity effectively exits from the transaction leaving the loss to be recognized by a us taxpayer in need of a tax_shelter at no time is the us taxpayer exposed to any significant risk of economic loss as a result of the transaction by the same token at no time did the us taxpayer have a significant opportunity to earn an economic profit as a result of the transaction and the us taxpayer does not provide any detailed explanation of its tax -independent motivation for entering into the transaction here an electric and gas utility entering into a handful of computer leasing transactions from the facts presented by district_counsel we concur that the service has a viable argument that the transactions are sham transactions while it is impossible to have a simple test or checklist for determining whether a particular transaction is a sham we see no reason not to assert the sham_transaction theory in this case this theory is the service’s primary weapon in virtually all sale leaseback cases a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes estate of franklin v commissioner t c 752_f2d_89 4th cir 435_us_561 when a transaction is treated as a sham the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction the service must show that the taxpayer was motivated by no substantial business_purpose other than obtaining tax benefits and that the transaction did not have any economic_substance all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax_avoidance features that have meaningless labels attached see 435_us_561 909_f2d_1360 9th cir recently the service was successful in showing that a series of prearranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner was a sham acm partnership v commissioner tcmemo_1997_115 73_tcm_2189 aff’d in relevant part rev’d in part remanded 157_f3d_231 3d cir cert_denied u s lexis u s date in acm partnership the service argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality in its opinion the tax_court said that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the tax_court also stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction it held that the transaction lacked economic_substance and therefore the taxpayer was not entitled to the claimed deductions the opinion demonstrates that the tax_court will disregard a series of otherwise legitimate transactions where the service is able to show that the facts when viewed as a whole have no economic_substance similarly in rev_rul 1999_3_irb_1 the service concluded that lease-in lease-out lilo transactions have no economic_substance and therefore determined that a u s taxpayer could not take deductions for rent or interest_paid or incurred in connection with the transaction even if the entire transaction is not a sham that is if the debts created were genuine the transaction could still be rejected by the court in 364_f2d_734 2d cir the court disallowed petitioner’s deductions for interest_paid in connection with a loan on the grounds that the transaction lacked any expectation of profit and was entered into by petitioner without any purpose except to obtain an interest_deduction see also 31_f3d_117 3d cir cert_denied u s lee v commissioner 31_f3d_117 3d cir wl a f t r 2d 2nd cir date no the sham_transaction theory should be applied in this case to disallow income expenses and deductions from the sale-leaseback the transaction at issue in this case involves a series of sale-leasebacks each of which may have some business_purpose but when taken as a whole have no business_purpose independent of tax considerations as in acm partnership the taxpayer entered into the transaction for the sole purposes of avoiding taxes case development hazards and other considerations while there is no case on point that involves a lease-stripping transaction of the nature in this case there are many cases involving transactions in which courts have applied the sham_transaction doctrine resolution of the issue will depend on the facts in the case b whether the sham the partner and or partnership argument would support the disallowance of the taxpayer's claimed deductions for rental expenses conclusion b the service may apply the sham the partner and or partnership argument to this lease_stripping transaction to support the disallowance of the taxpayer's claimed deductions for rental expenses if additional fact development supports this theory law and analysis in order for a federal tax law partnership to exist the parties must in good_faith and with a business_purpose intend to join together in the present conduct of an enterprise and share in the profits or losses of the enterprise the entity’s status under state law is not determinative for federal_income_tax purposes 327_us_280 42_tc_1067 the existence of a valid partnership depends on whether considering all of the facts-the agreement of the parties the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent-the parties in good_faith and action with a business_purpose intended to join together for the present conduct of an undertaking or enterprise 337_us_733 asa investering partnership v commissioner tcmemo_1998_305 revrul_82_61 1982_1_cb_13 recently the service was successful in making this argument in asa investering partnership v commissioner tcmemo_1998_305 appeal docketed no d c cir dec in that case the primary issue considered by the tax_court was whether allied signal allied signal investment corporation barber corporation n v and dominguito corporation n v formed a valid partnership for federal_income_tax purposes the tax_court held that the corporations did not in asa investering the court disregarded the existence of barber and dominguito because the facts demonstrated that those entities were agents for abn the lender 485_us_340 the court pointed out several relevant facts first both barber and dominguito were thinly capitalized shell_corporations established for the sole purpose of engaging in the venture second the parties treated abn as the real participant in the venture and disregarded barber’s and dominguito’s respective corporate forms as an example allliedsignal paid abn directly for barber’s and dominguito’s participation in the venture third barber and dominguito were mere conduits abn lent barber and dominguito the funds for their respective capital contributions and retained options that allowed abn to purchase barber’s and dominguito’s shares for a de_minimis amount all of barber’s and dominguito’s profit from the transactions came back to abn the court also concluded that because asic is alliedsignal’s wholly-owned subsidiary alliedsignal not asic is the relevant party so for purposes of deciding the issue the court also ignored the existence of asic the court then considered whether alliedsignal and abn intended to join together in the present conduct of an enterprise the court pointed out the following facts as relevant to reaching its conclusion that alliedsignal and abn did not intend to join together in the present conduct of an enterprise first alliedsignal and abn had divergent business goals alliedsignal entered into the venture for the sole purpose of generating capital losses to shelter an anticipated capital_gain in pursuing this goal alliedsignal chose to ignore transaction lts profit potential and other fundamental business considerations alliedsignal focused solely on the potential tax benefits in contrast abn entered into the venture for the sole purpose of receiving its specified return this return was independent of the performance of asa’s investments eg the profitability of the libor notes and the success of the venture ie whether alliedsignal succeeded in generating capital losses further abn did not have any profit potential beyond its specified return and did not have any intention of being alliedsignal’s partner in essence the arrangement did not put all of the parties in the same business boat therefore they cannot get into the same boat merely to seek tax benefits commissioner v culbertson pincite in asa investerings petitioner argued that asa should be respected as a bona_fide partnership because the purported partners carefully followed partnership formalities the court stated that such formalities may have created a partnership facade but the conduct of alliedsignal and abn demonstrates that the side agreement not the partnership_agreement governed their affairs the court concluded that the characteristics of alliedsignal and abn’s relationship are contrary to the characteristics of a bona_fide partnership alliedsignal and abn had divergent rather than common interests moreover they did not share in the venture’s profit and losses and did not comply with their partnership_agreement when it conflicted with the side agreement in conclusion the court stated that alliedsignal asic and abn’s agents barber and dominguito did not have the requisite intent to join together for the purpose of carrying on a partnership and sharing in the profits and losses therefrom instead further analysis revealed that alliedsignal and abn had a debtor-creditor relationship having concluded that abn is in substance a lender the court held that barber and dominguito were not partners in asa and that the appropriate amount of gain relating to the sale of the ppns and loss relating to the sale of the libor notes should be allocated between alliedsignal and asic we believe the sham_transaction theory with its economic_substance underpinning is the stronger argument in this case we also believe the sham_partnership theory applies based on an analysis similar to that in asa investerings in this case we would argue that the existence of c and its partners should be ignored because c is acting as a mere agent of g h and taxpayer support for this position comes from 485_us_340 once you ignore c and the transactions c was a party to you are left with a basic sale leaseback_transaction between g h and taxpayer case development hazards and other considerations issue two - step transaction law and analysis the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 the step_transaction_doctrine as described above allows the service to argue that certain economically meaningless steps of a transaction can be collapsed or ignored thus the issue is whether the step_transaction_doctrine can be applied in this case to eliminate economically meaningless steps case development hazards and other considerations law and analysis issue three - sec_269 sec_269 authorizes the service to disallow any deduction or other allowance if any person or persons directly or indirectly acquire control of a corporation or any corporation acquires property from an unrelated corporation in a transaction in which the basis of the property carries over and in either case the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction or other allowance that such person or corporation would not otherwise enjoy in this case it does not appear that the parties acquired control of b in the transaction because it appears that taxpayer already controlled b in that case sec_269 would not apply however we do not have any information when taxpayer first acquired b if taxpayer formed b shortly before the transaction and b conducted no business until this transaction the service may be able to argue that the formation of and the transfer of the property to b should be integrated in that case taxpayer and c would be treated as having acquired b by formation as part of the transaction we note that the acquisition requirement of sec_269 may be met even if the target_corporation was newly incorporated by the taxpayer in a tax-free_exchange under sec_351 see 405_f2d_673 2d cir in addition b acquired property from a partnership c not a corporation therefore sec_269 does not apply to this case law and analysis issue four - sec_351 generally sec_351 provides that investors do not recognize gain_or_loss if they transfer property to a corporation solely in exchange for its stock and if the transferors as a group are in control of the transferee corporation immediately_after_the_exchange for purposes of sec_351 control is defined as ownership of percent of the total combined voting power of all classes entitled to vote and percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met subject_to certain limitations to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction if sec_351 applies to an exchange under sec_362 the transferee corporation takes the same basis in the assets it received from the transferor as the transferor had in such assets increased by the amount of gain if any recognized to the transferor the facts as stated indicate that c’s basis in the transferred assets exceeded the liabilities assumed see sec_357 thus if sec_351 applies to the transfer of the ownership and leasehold interests to b it appears b will take the same basis in such interest as the transferors had consequently sec_351 will not prevent b from deducting the amounts claimed as depreciation on the other hand if sec_351 does not apply the transfer of the ownership and leasehold interests to b is a taxable_exchange under sec_1001 b still recognizes no gain_or_loss on the transaction under sec_1032 however b determines the basis of the property it receives under sec_1012 under sec_1_1012-1 b takes a basis in the ownership and leasehold interests equal to the fair_market_value of the stock b distributes in the exchange as noted above b received property with an aggregate adjusted_basis of dollar_figureamount subject_to liabilities of dollar_figureamount in exchange for newly issued preferred_stock of b valued at dollar_figureamount consequently if sec_351 does not apply b would take an aggregate basis in the ownership and lease interests of dollar_figureamount in that case b would not be able to deduct much of the amounts claimed as depreciation the service could argue that the transfer of the ownership and leasehold interests to b does not qualify under sec_351 because such transfer lacks a business_purpose courts have hinted at the concept of a business_purpose requirement in sec_351 repeatedly opinions discussing other sec_351 issues often indicate that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 714_f2d_977 9th cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations generally sec_351 will apply to a transaction if the taxpayer has a valid business_purpose for the transaction other than tax savings see 714_f2d_977 9th cir revrul_60_331 1960_2_cb_189 case development hazards and other considerations b will have a basis in the cash received from taxpayer equal to the face_amount of such cash whether or not the transaction qualifies under sec_351 please notify the national_office after the facts have been developed for further consideration of whether the lack of a business_purpose should be asserted to disqualify the transfer of the to b under sec_351 issue five - sale of lease receivables whether the purported sale of the rights to the lease receivables the lessor rights by c to d should be recharacterized as a financing conclusion additional factual development is required in order to recharacterize the sale of the lessor rights as a financing law and analysis one approach to this transaction is to examine whether the purported sale of the lessor rights the rental strip by c the seller to d the buyer should be recharacterized as a financing or a secured financing if this transaction is properly characterized as a sale of the lessor rights then c and ultimately its indirect majority partner the indian nation must recognize any gain_or_loss from the sale of the lessor rights for federal_income_tax purposes under sec_1001 if subject_to federal taxation in this case most of the gain_or_loss to c would pass through the c and partnerships to the indian nation untaxed alternatively if the transaction is a financing or a secured financing then c and subsequently the indian nation do not include the borrowed or financed amounts in gross_income 499_us_573 1991_2_cb_30 if this transaction is properly characterized as a financing then the dollar_figureamount that c received from d would represent a financing of the lessor rights c remaining as the owner of the leases and the lessor rights would continue to realize income from the rental payment stream on the leases either when paid_or_accrued instead of accelerating the income in year w in general federal_income_tax consequences are governed by the substance of a transaction 293_us_465 xiv-1 c b a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 generally courts examine a number of factors to determine whether a transaction is a sale or something else such as a financing or a lease e g 91_tc_838 89_tc_1229 aff’d in part and rev’d in part 909_f2d_1360 9th cir 77_tc_1221 the tax_court in grodt mckay in considering whether the purported sale of cattle was a bona_fide sale or a sham determined that the purported sale was not a sale and the taxpayers’ only real expectation of profit rested on their expected tax benefits the court enumerated eight factors to consider when making the determination of whether the transaction is a sale or a financing whether legal_title has passed how the parties treated the transaction whether an equity_interest was acquired in the property whether the seller was obligated to execute and deliver a deed and the buyer was obligated to make payments whether the purchaser had a vested right to possession which party paid property taxes which party bore the risk of loss or damage and which party received profits from the operation and sale grodt mckay t c pincite the courts have generally focused on the risk of loss and treated a transaction as a sale when the assignee bears the risk that the anticipated income will not be paid where the assignment involves the right to receive future income in exchange for consideration 472_f2d_867 6th cir conversely when the assignee is certain that it will be fully repaid that certainty is characteristic of a loan 556_f2d_1107 ct_cl concluding that certificates of deposits issued by a bank and held by the taxpayer were indirect guarantees intended to protect the bank against default even though the taxpayer was not personally liable to the bank for the borrower’s loan to establish that an assignment is a secured financing it is necessary to show that the assignee received a security_interest in the leased equipment the assignor expressly guaranteed the payment of the future income or the assignor implicitly guaranteed the payment of the future income watts copy systems inc v commissioner tcmemo_1994_124 concluding that assignment was a loan an implicit guarantee can be found where the assignor agrees to repurchase a lease in default or where the assignor provided the assignee with indirect collateral see eg mapco f 2d pincite in this case certain facts that are known to us do not support a recharacterization of the transaction as a financing it appears that c and d treated this as a sale of the lessor rights because the lease purchase agreement discusses the transaction as a sale this fact fails to support a recharacterization however it is not clear how c and d treated the transaction for accounting purposes pursuant to the terms of the lease purchase agreement c was to pay the state sales and use taxes a fact which fails to support a recharacterization but whether c actually paid is unclear it appears that d bore the risk of loss because d had the right and the obligation to enforce the terms of the underlying user leases a fact which fails to support a recharacterization c however was obligated to notify the users of the equipment that the users were to pay d directly upon loss damage or destruction of the equipment or early termination of the leases additional factual development is required to recharacterize this as a financing it is not clear whether legal_title to the lessor rights has passed from c to d it is not clear whether an equity_interest in the lessor rights was acquired by d d was obligated to pay c dollar_figureamount to purchase the lessor rights but whether d actually paid and whether this represents the fair_market_value of the lessor rights is unclear it is not clear whether d had a vested right to possession of the leases however it does not appear that d filed a security_interest under the ucc article for the rights that it acquired although d was obligated to enforce its own rights under the end user leases c was obligated to notify the users to remit payment to d upon the loss of the equipments and c could have taken an active part in enforcing d’s rights under the lease purchase agreement whether c actually assisted d in enforcing its rights or whether c expressly or implicitly guaranteed_payment of rent and minimized d’s risk of loss by the end users is not known d was locked into a certain profit from its purported purchase however this is not dispositive of whether a sale of the lessor rights occurred because d appears to have borne the risk of loss it appears that this transaction was not a secured financing it appears that d did not have a security_interest in the lessor rights there are no facts present that indicate that c expressly or implicitly guaranteed d’s right to future rental payments beyond the fact that c was obligated to notify the end users of the equipment of their obligations to d in the event of the loss destruction or termination of the equipment or termination of the user leases the sale or financing argument should be used as an alternative to the substance- over-form arguments including the sham lack of economic_substance denial of the rental expense deductions taken by b and taxpayer under sec_162 and a denial of the depreciation_deductions under sec_167 which we conclude are the better arguments in this case a successful application of the substance-over-form arguments will accomplish the goal of matching the income with the deductions the rental expense deductions could be denied because b had no intent to earn an economic profit from the leasing transaction 497_us_154 for example the fact that the rental payments from the end users had been accelerated and passed through to the indian nation prior to b’s involvement is an indication that b never intended to profit additionally if the residual interests in the equipment were overvalued and unrealistic this may be an indication that b never intended to profit from the leases or the equipment the depreciation_deductions on the computer equipment if any taken by b could be denied if the computer equipment or leases were neither used in b’s trade_or_business nor held_for_the_production_of_income as is required under sec_167 case development hazards and other considerations law and analysis issue six - sec_482 generally in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests sec_482 to the extent that it can be shown that a transaction was carried out pursuant to a common design intended to effect an arbitrary shifting_of_income and deductions the participants in the common design may be treated for purposes of the transaction as controlled by the same interests for the purposes of sec_482 accordingly in the lease-stripping context sec_482 may be applied to prevent the arbitrary separation of deductions steered to the entity subject_to the u s ’s taxing jurisdiction eg b from the income associated with those deductions steered to an entity exempt from the u s ’s taxing jurisdiction eg c a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests as there is no common ownership among the participants to the transaction other than taxpayer’s ownership of b the primary question under sec_482 becomes whether any of the participants particularly c are controlled by the same interests b legal standard for control the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 1968_1_cb_218 sec_1_482-1t 1993_1_cb_90 sec_1_482-1 1994_2_cb_93 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 the service properly argued that proof of income at issue are the taxable years ending date and date accordingly there are three sets of sec_482 regulations that potentially apply to the years at issue the regulations apply to taxable years beginning on or before date the regulations apply to taxable years beginning after date and the regulations apply to taxable years beginning after date unless an election is made to apply them to all prior open years sec_1_482-1 we are uncertain whether taxpayer made an election to apply the regulations retroactively and uncertain whether taxpayer is a calendar_year taxpayer consequently we will distinguish between the regulations by referring to their year of promulgation in parenthesis when each set of regulations is referred to shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the and regulations also contain this presumption and add that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1t sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_461 w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev’d in relevant part 453_f2d_1144 2d cir cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to the tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co pincite we believe that this burden is met by the stripping of income from the leases to c an entity whose percentage general_partner is itself percentage owned by an entity e that is exempt from u s tax and the reporting of the deductions relating to that income by b see notice_95_53 1995_2_cb_334 t he parties to a stripping transaction are controlled by the same interests because among other factors they act in concert with a common goal of arbitrarily shifting income and deductions between a transferor and a transferee c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1 sec_1_482-1t sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 sec_1_482-1t sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h_rep_no 70th cong 1st sess c b part s rep no 70th cong 1st sess c b part see also h_rep_no and s rep no 67th cong 1st sess in using the term same interests congress intended to include more than the same persons or the same individuals brittingham f 2d pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse f 2d pincite see also brittingham f 2d pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 rishell phonograph b t a pincite if the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interests is identical to the definition of control and the presumption relating thereto in the regulations and case law consequently if there is a common design for shifting income or deductions then the requirements for control and same interests will be met d control by the same interests in the transaction common plan theory based on the facts as presented we believe the parties to the transaction likely acted pursuant to a common plan to shift income and deductions in a manner that was beneficial to each participant in the transaction according to the request for field_service_advice taxpayer through its consolidated_return with b stood to receive dollar_figureamount of deductions for its dollar_figureamount investment in the transaction which at a percentage federal tax_rate resulted in dollar_figureamount of tax benefits these significant tax benefits were to be realized only if each party to the transaction performed their pre-designed role for which they may have received other forms of compensation we ask that the district obtain more information on the manner in which each participant expected to be compensated for participating in the transaction to date we only have information on c’s owner’s receipt of preferred_stock further based on the close proximity in time between a the c - g sale date b the c - h sale-leaseback also date c the c - l sale of residual rental payments after the expiration of the user leases date d the c - d sale of future rental payments under the user leases december and year w and e the c - taxpayer sec_351 transaction date and the peculiarly circular cash flows between the parties to the transaction we believe it is likely that each of the parties to the transaction acted pursuant to a common plan to effect the lease_strip below in the last section of this memorandum we suggest types of information that should be developed in order to bolster the application of the common-plan theory alternative control theory -- ability to direct the actions the district may wish to establish control among the participants under an alternative theory that does not rely on evidence of a common plan e sec_482's application to the transaction -- in general generally we have considered applying sec_482 to lease-stripping transactions under three alternative analyses the application of these three analyses to a lease-stripping transaction however does not preclude the application of other theories such as the sham and step-transaction doctrines to the transaction the sec_482 analyses should be applied in conjunction with these other theories because sec_482 applies whether or not a transaction is a sham or otherwise colorable where a transaction is merely a device to shift income or deductions sec_1_482-1 sec_1_482-1t sec_1_482-1 88_tc_252 economic_substance sec_482 overlaps with the case law relating to economic_substance and sham doctrines by allowing the service in certain instances to disregard contractual terms and agreements and to recharacterize a transaction see sec_1_482-2t a ii b -2t a sec_1_482-1 - d ii c ex -1 f ii -2 a ii b -2 a -4 f ii a see also b forman supra f 2d pincite and medieval attractions n v v commissioner tcmemo_1996_455 ria applying the sec_482 regulations to analyze the economic_substance of intercompany contracts however the sec_482 regulations expand upon case law principles and provide additional guidance in specific areas specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 sec_1_482-1t thus sec_482 provides an alternative approach to challenging the transaction by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions see g d searle t c pincite we note that in the context of the transaction and similar tax-shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to arbitrarily shift income and or deductions emphasis added note the prior sentence does not apply to the alternative theory discussed above for establishing control the ability to direct the actions of certain participants under the first sec_482 analysis the economic_substance of a transaction subject_to sec_482 is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense or under the language of some cases would have been entered into by a hard-headed business person see sec_1_482-1 sec_1_482-1t sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman supra f 2d pincite medieval attractions supra pincite royalty payments lacked economic_substance under sec_482 because the foreign_payee was not the creator or developer of nor in substance had the ability to transfer intangibles considering whether the participants’ conduct was consistent with the transaction’s putative substance relevant factors include inter alia whether any gain realized by c was actually paid to the e with respect to a h - c sale b the sale to d of the future rental stream from the user leases and c the sale to l of the future residual rental stream after expiration of the user leases whether for state law purposes the registrations of the security interests of the third-party creditors were changed to reflect the sale-lease back transactions whether c and other entities claimed deductions eg for interest or depreciation expenses for the period they held title to the equipment whether c claimed rent deductions for the period it was a lessee of the equipment whether the third-party leases permitted the sale of the equipment without the prior consent of the lessees and whether such consent was obtained and whether dividends on preferred_stock issued to c by b were ever paid assuming the subscription agreement provided for such dividends we suggest other items of factual development in the last section of this memorandum in comparing the consistency of the parties’ conduct to their characterization of the transaction as stated above the allocation of risks under the transaction must also be considered in analyzing its economic_substance from the facts provided it appears that a consequence of the g - c sale of equipment and interest in the user leases was that g effectively substituted the credit risk of the third-party lessees for that of c this is because prior to the date equipment sale g was subject_to the risk that the third-party lessees would default on their rental obligations after this sale g was subject_to the risk that c would default on its notes to g if the third-party b forman supra f 2d pincite sec_482 may overlap with sec_162 and result in the denial of deductions where a lack of arm’s length dealings results in payments between parties with a close relationship in an attempt to avoid taxes lessees were relatively more creditworthy than c eg because the lessees generally had higher credit ratings than c or because c was undercapitalized we question whether g’s decision to substitute the third-party lessees’ credit risk for that of c’s made economic sense if the substance reveals that the transaction would not have been entered into by persons acting at arm’s length or by hard-headed business persons then the service may disregard the transaction and disallow the deductions arising therefrom see medieval attractions supra b forman supra similarly the substitution of the credit risk of c for that of the third-party lessees must be analyzed under the risk allocation test of the and sec_482 regulations both sets of regulations contain a non-exclusive three-prong test that may be used in determining whether an allocation of risk has economic_substance and should therefore be respected see sec_1_482-1t and sec_1_482-1 two prongs of these test are particularly relevant to the transaction the first prong concerns whether the controlled_taxpayer has the financial capacity to bear potential losses that might be expected to occur due to the allocation of risk see sec_1_482-1t sec_1 d iii b if c was undercapitalized the c - g equipment sale may fail to satisfy this prong this is because as a result of the dollar_figureamount purchase of equipment from g c assumed the credit risk of the third-party lessees a dollar_figureamount senior debt obligation and a dollar_figureamount obligation to pay g given the possibility of default by the third-party lessees and because the senior and junior debt exceeded the rent due under the existing leases by approximately dollar_figureamount if c was undercapitalized it may not have had the financial capacity to bear potential losses arising from default accord 62_f3d_835 6th cir the second prong in the risk allocation test that is particularly relevant to the transaction considers whether the controlled_taxpayer is engaged in the active_conduct_of_a_trade_or_business to which the risk at issue relates and whether the controlled_taxpayer exercises substantial managerial and operational control_over the business activities that directly influence the amount of income or loss to be realized see sec_1_482-1t sec_1 d iii b c may not satisfy this factor if it is not engaged in the business of computer leasing or sales and has no employees or officers that influenced whether a profit or loss would be made on the sale or leasing of the computers to the third parties the fact that c may have hired a third party to perform c’s duties should not affect this analysis as the managerial activities must be largely carried out by c rather than independent contractors see sec_1_482-1t referring to sec_1_367_a_-2t b the regulations do not contain the reference to the sec_367 regulations accordingly if the c - g equipment sale is found to be devoid of economic_substance -- either because the transaction would not have been entered into by hard-headed business persons or because the allocation of risk fails the risk test under the sec_482 regulations the chain of transactions that gave rise to b’s deductions would be broken accordingly b’s deductions would have to be denied see sec_1_482-1t ex sec_1 1t d iii c ex contracts seeking to allocate risk to an entity lacking financial capacity to bear the putative risk allocation may be disregarded for tax purposes sec_482's role in nonrecognition transactions the second sec_482 analysis that may be applied to the transaction relates to its role in nonrecognition transactions such as sec_351 transactions specifically sec_482 may apply in nonrecognition transactions to prevent the avoidance of taxes or clearly reflect income for example sec_482 may allocate income and deductions attributable to an entity’s disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the contributing shareholder or partner see sec_1_482-1 sec_1_482-1t sec_1_482-1 137_f2d_600 3rd cir aff’g 46_bta_562 cert_denied 320_us_794 643_f2d_747 cl_ct on remand cl_ct aff'd without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff'g a f t r 2d d minn 811_f2d_543 10th cir aff'g 82_tc_830 80_tc_34 aff'd in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 see also 84_tc_996 aff'd in part rev'd in part 856_f2d_855 7th cir restricting sec_482's application to nonrecognition transactions in cases of tax_avoidance the above analysis relating to the re-allocation to the contributing shareholder of the deduction attributable to an entity’s disposition of built-in-loss property may also be applied to re-allocate to the contributing shareholder the entity’s depreciation_deductions on built-in_loss_property to the extent those deductions are attributable to the portion of the property’s basis in excess of the property’s fair_market_value at the time of the contribution by analogy see the flush language of sec_382 concerning the treatment of depreciation_deductions attributable to built-in losses because there appears to have been a tax-avoidance purpose underlying the transaction including the sec_351 transaction between taxpayer c and b the depreciation_deductions to the extent attributable to built-in losses may be allocated to c a pass-through entity substantially_all of whose interests are owned by an entity not subject_to the u s tax furthermore in the lease-stripping context this analysis applies by likening the contribution in a nonrecognition_transaction of the obligation to pay rent after the income has been stripped-off to a contribution of built-in-loss property this is because the stripping off of income combined with the continuing obligation to pay rent creates continuing tax deductions losses this is in spite of the fact that the transferee in the nonrecognition_transaction will pay little if any out-of-pocket cash this is attributable to the fact that the cash inflows consisting largely of tax- free principal payable by h to b will offset the deductible outflows for rent payable by b to h accordingly if a tax_avoidance motive is present which is often the case in lease-stripping transactions it is appropriate to allocate the built-in_loss to the tax-exempt contributing shareholder and prevent the evasion of taxes by the investor based on the facts provided the net effect of c’s transfer to b of equipment that was subject_to pre-existing debt and from which the right to future taxable streams of rental income had been sold is akin to a contribution of built-in_loss_property by c to b this is due to b’s ability to take substantial tax deductions eg for the deemed rental payments to h and possibly other expenses related to the equipment without making actual cash disbursements as the payment streams on h’s nonrecourse notes and the lease offset because there appears to have been a tax- avoidance purpose underlying the transaction including the sec_351 transaction between taxpayer c and b the deductions may be allocated to c a pass-through entity substantially_all of whose interests are owned by an entity not subject_to the u s tax clear_reflection_of_income prevent the evasion of taxes the third theory under which a lease-stripping transaction may be analyzed under sec_482 relates to the service’s ability to allocate income and deductions in order to clearly reflect income and or prevent the evasion of taxes sec_482 sec_1_482-1 sec_1_482-1t sec_1_482-1 this analysis and the case law affirming the service’s exercise of this allocation authority is not based upon an economic-substance analysis rather it focuses on the distortions in taxable_income caused by the separation of income from deductions see 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir as stated in notice_95_53 the separation of income from deductions in lease- stripping transactions does not clearly reflect income particularly where they are achieved through a transaction structured to evade taxes lease-stripping transactions are often effected by a creating an artificial separation of the rental income from the associated deductions by accelerating the rental income in the hands of an entity not subject_to the u s ’s taxing jurisdiction and b by placing the deductions associated with the rental income in an entity subject_to u s tax see notice_95_53 in such an instance the service may prevent this artificial shifting_of_income and deductions by allocating the rental deductions from the u s taxpayer to the tax-exempt_entity or allocating the rental income from tax-exempt_entity to the u s taxpayer see eg 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 361_f2d_607 4th cir aff’g sub nom 240_fsupp_378 e d n c 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir 196_f2d_1006 2nd cir cert_denied 344_us_835 accordingly it may be appropriate to either allocate b’s deductions to c during the period c owned stock of b or allocate income ie a portion of the gain from the multiple sales of c’s interest in the equipment and leases to b in proportion to the period b owned the interest in the equipment and leases such an allocation would match the income and the deductions associated with the income and thereby constitute a clearer reflection of income than that which is represented by the transaction concomitantly the evasion of taxes would be prevented case development hazards and other consideration sec_35 if you have any questions please contact deborah a butler assistant chief_counsel field service by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
